DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brunone (EP 2 261 144) in view of Fischer et al. (US 3,880,275) and further in view of Oleinick et al. (US 2005/0199282) as in the Office Action of January 14, 2022 (note changes in bold and response to arguments at the end of this section).
 	Brunone shows a conveyor 10 with conveyor belt 12/14/16 configured to move in a longitudinal direction.  The conveyor belt has two large faces and it is supported by a plurality of support stations 22/24 distributed longitudinally along the conveyor belt to support the lower large face of the conveyor belt via rollers 24 of the support stations.  The support stations are placed in a trench 36 and covered with a roadway member 28 capable of supporting vehicular traffic.  The roadway member extends across an entire width of the trench and it does not contact the support stations 18. The conveyor may be partially buried in the ground as shown in figure 2 or entirely buried so that its height would be zero (see Patent Translate Description EP 2261144 paragraph 0032).  When its height is zero, the surface member would be flush with the surrounding ground surface 34.  As described above, Brunone shows much of the structure required by the claims, but it does not show the photovoltaic cells or the drive motor required by the claims.
	Fischer shows a belt conveyor similar to that of Brunone with a plurality of spaced apart support stations with rollers supporting a large face of the conveyor belt as described above.  Fischer utilizes bottom rollers 11 as drive members by connecting them to motors 2 without the interposition of a speed reducer.  The rollers are driven in rotation by the drive motor and the rollers are in direct contact with the conveyor belt, so as to cause the displacement of the conveyor belt in the longitudinal direction.  Fischer teaches that providing rollers as drive members along the intermediate portions of the conveyor belt by attaching motors to the rollers reduces tensile forces in the conveyor belt as well as starting power and initial resistance of the belt (see column 1, and column 3, lines 50-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide bottom rollers 24 of Brunone with motors to use them as drive members along the intermediate portions of the conveyor belt in order to reduce tensile forces, starting power, and initial resistance of the conveyor belt.  When this is done, the resulting apparatus would have all the structure required by the above listed claims except for the photovoltaic cells supplying energy to the drive motor.
 	Oleinick et al. shows a roadway or driveway 1 that has a plurality of photovoltaic panels 4 with photovoltaic cells 5 embedded within the roadway so that up to 100% of the roadway surface is composed of the panels (see paragraph 0032) and so that the panels are flush with the surrounding surface (see figure 1).  Oleinick teaches that embedding the panels 4 in a roadway 1 advantageously allows electricity to be generated inexpensively and conveniently to power external electrical devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to embed the photovoltaic panels and cells of Oleinick in the roadway surface 28 of Brunone so that the panels cover the entire surface of the roadway member 28 in order to supply electricity to an external electrical device such as the motor driving the rollers 24 of the supports according to the teachings of Oleinick.  When this is done the photovoltaic cells would lay across an entire width of the trench and have a surface that is flush with a surrounding surface 34 and not in contact with the support stations.  As described above, the resulting apparatus would have all the structure required by claims 9 and 13-16.
  	In response to this rejection, the applicant’s representative asserts that Brunone fails to show support stations that neither contact nor support the photovoltaic cells.  The examiner respectfully disagrees. It is true that when the support stations are viewed as being formed by the group of parts labeled with numeral 18 as was done in the rejection of January 14, 2022, that the support stations are in contact with the roadway member 28 so that they would provide support for the photovoltaic cells embedded in the roadway surface 28 of Brunone according to the teachings of Oleinick.  However, it should be noted that claim 9 previously required only that the support station not contact the photovoltaic cells rather than requiring that the support neither contact nor support the photovoltaic cells. As such, the previous rejection was proper because the support stations 18 only contacted the underside of the roadway member 28 and not the photovoltaic cells embedded in the upper surface of the roadway member 28. Furthermore, it should also be noted that the support stations configured to support the conveyor belt may be viewed as being formed by guide cradle 22 and guide rollers 24 rather than being formed by the collection of elements referred to with the numeral 18. The support stations configured to support the conveyor belt need not be viewed as including the vertical members of the support stations 18 that contact and support the roadway surface 28 because these members do not support the conveyor belt. Similarly, the support stations shown in figure 2 of the present invention may be viewed as including frame members 30 but not including the L-shaped members and the sides of the trench and the inverted T-shaped member at the center of the trench on which the frame members 30 are mounted. When the support stations configured to supporting the conveyor belt are viewed as being formed by the guide cradle 22 and rollers 24, the support stations would neither contact nor support the photovoltaic cells as required by the claims as amended in the response of April 12, 2022.   
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brunone (EP 2 261 144) in view of Fischer et al. (US 3,880,275) and further in view of Oleinick et al. (US 2005/0199282, and further in view of Brunone (US 2008/0078655) as in the Office Action of January 14, 2022.
 	The conveyor as described in section 6 above has generally all the structure required by claim 12 except for stations successively separated by a distance equal to 10m.  While Brunone ‘144 is silent as to the particular spacing of the stations, Brunone ‘655 shows a conveyor with an arrangement very similar to that of Brunone ‘144 with conveyor belt 14 configured to move in a longitudinal direction with one of its two large faces supported by a plurality of support stations 12 distributed longitudinally along the conveyor belt.  Brunone ‘144 teaches that the support stations may be spaced between 500cm and 3000cm to provide sufficient support for the belt (see paragraph 0022).  This corresponds to a spacing between 5m and 30m and includes a spacing of 10m.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to space the supports 18 of the conveyor described in section 6 above by a distance of 10m to provide sufficient support for the belt according to the teachings of Brunone ‘655. 
	As no specific arguments were made with regard to the above rejection beyond those made with regard to the independent claim, this rejection will not be further discussed.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brunone (EP 2 261 144) in view of Fischer et al. (US 3,880,275) and further in view of Oleinick et al. (US 2005/0199282, and further in view of Oiry et al. (US 5,141,097) as in the Office Action of January 14, 2022.
 	In regard to claim 17, it should be noted that the use of speed variators to control the speed of a drive motor for a conveyor belt is generally well known in the art.  In particular, Oiry teaches that a conveyor belt drive motor may be provided with a speed variator in order to vary the speed of the conveyor by varying the speed of the motor (see column 2, lines 55-65 or column 4, lines 1-10).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to provide the motor driving the roller 24 on the support 18 with a speed variator in order to vary the speed of the drive motor within a predetermined range in order to control the speed of the conveyor according to the teachings of Oiry and as is generally well known in the art. When this is done, the resulting conveyor would have all the structure required by claim 17.
As no specific arguments were made with regard to the above rejection beyond those made with regard to the independent claim, this rejection will not be further discussed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651